Exhibit 10.8

ISSUING AND PAYING AGENCY AGREEMENT

This Agreement, dated as of September 28, 2007, is by and between Moody’s
Corporation (the “Issuer”) and JPMorgan Chase Bank, National Association
(“JPMorgan”).

 

1. APPOINTMENT AND ACCEPTANCE

The Issuer hereby appoints JPMorgan as its issuing and paying agent in
connection with the issuance and payment of certain short-term promissory notes
of the Issuer (the “Notes”), as further described herein, and JPMorgan agrees to
act as such agent upon the terms and conditions contained in this Agreement.

 

2. COMMERCIAL PAPER PROGRAMS

The Issuer may establish one or more commercial paper programs under this
Agreement by delivering to JPMorgan a completed program schedule (the “Program
Schedule”), with respect to each such program. JPMorgan has given the Issuer a
copy of the current form of Program Schedule and the Issuer shall complete and
return its first Program Schedule to JPMorgan prior to or simultaneously with
the execution of this Agreement. In the event that any of the information
provided in, or attached to, a Program Schedule shall change, the Issuer shall
promptly inform JPMorgan of such change in writing.

 

3. NOTES

All Notes issued by the Issuer under this Agreement shall be short-term
promissory notes, exempt from the registration requirements of the Securities
Act of 1933, as amended, as indicated on the Program Schedules, and from
applicable state securities laws. The Notes may be placed by dealers (the
“Dealers”) pursuant to Section 4 hereof. Notes shall be issued in either
certificated or book-entry form.

 

4. AUTHORIZED REPRESENTATIVES

The Issuer shall deliver to JPMorgan a duly adopted corporate resolution from
the Issuer’s Board of Directors (or other governing body) authorizing the
issuance of Notes under each program established pursuant to this Agreement and
a certificate of incumbency, with specimen signatures attached, of those
officers, employees and agents of the Issuer authorized to take certain actions
with respect to the Notes as provided in this Agreement (each such person is
hereinafter referred to as an “Authorized Representative”). Until JPMorgan
receives any subsequent incumbency certificates of the Issuer, JPMorgan shall be
entitled to rely on the last incumbency certificate delivered to it for the
purpose of determining the Authorized Representatives. The Issuer represents and
warrants that each Authorized Representative may appoint other officers,
employees and agents of the Issuer (the “Delegates”), including without
limitation any Dealers, to issue instructions to JPMorgan under this Agreement,
and take other actions on the Issuer’s behalf hereunder, provided that notice of
the appointment of each Delegate is delivered to JPMorgan in writing. Each such
appointment shall remain in effect unless and until revoked by the Issuer in a
written notice to JPMorgan.

 

5. CERTIFICATED NOTES

If and when the Issuer intends to issue certificated notes (“Certificated
Notes”), the Issuer and JPMorgan shall agree upon the form of such Notes.
Thereafter, the Issuer shall from time to time deliver to JPMorgan adequate
supplies of Certificated Notes which will be in bearer form, serially numbered,
and shall be executed by the manual or facsimile signature of an Authorized
Representative. JPMorgan will acknowledge receipt of any supply of Certificated
Notes received from the Issuer, noting any exceptions to the shipping manifest
or transmittal letter (if any), and will hold the Certificated Notes in
safekeeping for the Issuer in accordance with



--------------------------------------------------------------------------------

JPMorgan’s customary practices. JPMorgan shall not have any liability to the
Issuer to determine by whom or by what means a facsimile signature may have been
affixed on Certificated Notes, or to determine whether any facsimile or manual
signature is genuine, if such facsimile or manual signature resembles the
specimen signature attached to the Issuer’s certificate of incumbency with
respect to such Authorized Representative. Any Certificated Note bearing the
manual or facsimile signature of a person who is an Authorized Representative on
the date such signature was affixed shall bind the Issuer after completion
thereof by JPMorgan, notwithstanding that such person shall have ceased to hold
his or her office on the date such Note is countersigned or delivered by
JPMorgan.

 

6. BOOK-ENTRY NOTES

The Issuer’s book-entry notes (“Book-Entry Notes”) shall not be issued in
physical form, but their aggregate face amount shall be represented by a master
note (the “Master Note”) in the form of Exhibit A executed by the Issuer
pursuant to the book-entry commercial paper program of The Depository Trust
Company (“DTC”). JPMorgan shall maintain the Master Note in safekeeping, in
accordance with its customary practices, on behalf of Cede & Co., the registered
owner thereof and nominee of DTC. As long as Cede & Co. is the registered owner
of the Master Note, the beneficial ownership interest therein shall be shown on,
and the transfer of ownership thereof shall be effected through, entries on the
books maintained by DTC and the books of its direct and indirect participants.
The Master Note and the Book-Entry Notes shall be subject to DTC’s rules and
procedures, as amended from time to time. JPMorgan shall not be liable or
responsible for sending transaction statements of any kind to DTC’s participants
or the beneficial owners of the Book-Entry Notes, or for maintaining,
supervising or reviewing the records of DTC or its participants with respect to
such Notes. In connection with DTC’s program, the Issuer understands that as one
of the conditions of its participation therein, it shall be necessary for the
Issuer and JPMorgan to enter into a Letter of Representations, in the form of
Exhibit B hereto, and for DTC to receive and accept such Letter of
Representations. In accordance with DTC’s program, JPMorgan shall obtain from
the CUSIP Service Bureau a written list of CUSIP numbers for Issuer’s Book-Entry
Notes, and JPMorgan shall deliver such list to DTC. The CUSIP Service Bureau
shall bill the Issuer directly for the fee or fees payable for the list of CUSIP
numbers for the Issuer’s Book-Entry Notes.

 

7. ISSUANCE INSTRUCTIONS TO JPMORGAN; PURCHASE PAYMENTS

The Issuer understands that all instructions under this Agreement are to be
directed to JPMorgan’s Commercial Paper Operations Department. JPMorgan shall
provide the Issuer, or, if applicable, the Issuer’s Dealers, with access to
JPMorgan’s Money Market Issuance System or other electronic means (collectively,
the “System”) in order that JPMorgan may receive electronic instructions for the
issuance of Notes. Electronic instructions must be transmitted in accordance
with the procedures furnished by JPMorgan to the Issuer or its Dealers in
connection with the System. These transmissions shall be the equivalent to the
giving of a duly authorized written and signed instruction which JPMorgan may
act upon without liability. In the event that the System is inoperable at any
time, an Authorized Representative or a Delegate may deliver written, telephone
or facsimile instructions to JPMorgan, which instructions shall be verified in
accordance with any security procedures agreed upon by the parties. JPMorgan
shall incur no liability to the Issuer in acting upon instructions believed by
JPMorgan in good faith to have been given by an Authorized Representative or a
Delegate. In the event that a discrepancy exists between a telephonic
instruction and a written confirmation, the telephonic instruction will be
deemed the controlling and proper instruction. JPMorgan may electronically
record any conversations made pursuant to this Agreement, and the Issuer hereby
consents to such recordings. All issuance instructions regarding the Notes must
be received by 1:00 P.M. New York time in order for the Notes to be issued or
delivered on the same day.

(a) Issuance and Purchase of Book-Entry Notes. Upon receipt of issuance
instructions from the Issuer or its Dealers with respect to Book-Entry

 

2



--------------------------------------------------------------------------------

Notes, JPMorgan shall transmit such instructions to DTC and direct DTC to cause
appropriate entries of the Book-Entry Notes to be made in accordance with DTC’s
applicable rules, regulations and procedures for book-entry commercial paper
programs. JPMorgan shall assign CUSIP numbers to the Issuer’s Book-Entry Notes
to identify the Issuer’s aggregate principal amount of outstanding Book-Entry
Notes in DTC’s system, together with the aggregate unpaid interest (if any) on
such Notes. Promptly following DTC’s established settlement time on each
issuance date, JPMorgan shall access DTC’s system to verify whether settlement
has occurred with respect to the Issuer’s Book-Entry Notes. Prior to the close
of business on such business day, JPMorgan shall deposit immediately available
funds in the amount of the proceeds due the Issuer (if any) to the Issuer’s
account at JPMorgan and designated in the applicable Program Schedule (the
“Account”), provided that JPMorgan has received DTC’s confirmation that the
Book-Entry Notes have settled in accordance with DTC’s applicable rules,
regulations and procedures. JPMorgan shall have no liability to the Issuer
whatsoever if any DTC participant purchasing a Book-Entry Note fails to settle
or delays in settling its balance with DTC or if DTC or any DTC participant
fails to perform in any respect.

(b) Issuance and Purchase of Certificated Notes. Upon receipt of issuance
instructions with respect to Certificated Notes, JPMorgan shall: (a) complete
each Certificated Note as to principal amount, date of issue, maturity date,
place of payment, and rate or amount of interest (if such Note is interest
bearing) in accordance with such instructions; (b) countersign each Certificated
Note; and (c) deliver each Certificated Note in accordance with the Issuer’s
instructions, except as otherwise set forth below. Whenever JPMorgan is
instructed to deliver any Certificated Note by mail, JPMorgan shall strike from
the Certificated Note the word “Bearer,” insert as payee the name of the person
so designated by the Issuer and effect delivery by mail to such payee or to such
other person as is specified in such instructions to receive the Certificated
Note. The Issuer understands that, in accordance with the custom prevailing in
the commercial paper market, delivery of Certificated Notes shall be made before
the actual receipt of payment for such Notes in immediately available funds,
even if the Issuer instructs JPMorgan to deliver a Certificated Note against
payment. Therefore, once JPMorgan has delivered a Certificated Note to the
designated recipient, the Issuer shall bear the risk that such recipient may
fail to remit payment of such Note or return such Note to JPMorgan. Delivery of
Certificated Notes shall be subject to the rules of the New York Clearing House
in effect at the time of such delivery. Funds received in payment of
Certificated Notes shall be credited to the Account.

 

8. USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT

JPMorgan shall not be obligated to credit the Issuer’s Account unless and until
payment of the purchase price of each Note is received by JPMorgan. From time to
time, JPMorgan, in its sole discretion, may permit the Issuer to have use of
funds payable with respect to a Note prior to JPMorgan’s receipt of the sales
proceeds of such Note. If JPMorgan makes a deposit, payment or transfer of funds
on behalf of the Issuer before JPMorgan receives payment for any Note, such
deposit, payment or transfer of funds shall represent an advance by JPMorgan to
the Issuer to be repaid promptly, and in any event on the same day as it is
made, from the proceeds of the sale of such Note, or by the Issuer if such
proceeds are not received by JPMorgan.

 

3



--------------------------------------------------------------------------------

9. PAYMENT OF MATURED NOTES

Notice that the Issuer will not redeem any Note on the relative Initial
Redemption Date (as defined in the applicable Extendible Commercial Note
Announcement) must be received in writing by JPMorgan by 11:00 A.M. on such
Initial Redemption Date. On any other day when a Note matures or is prepaid, the
Issuer shall transmit, or cause to be transmitted, to the Account, prior to 2:00
P.M. New York time on the same day, an amount of immediately available funds
sufficient to pay the aggregate principal amount of such Note and any applicable
interest due. JPMorgan shall pay the interest (if any) and principal on a
Book-Entry Note to DTC in immediately available funds, which payment shall be by
net settlement of JPMorgan’s account at DTC. JPMorgan shall pay Certificated
Notes upon presentment. JPMorgan shall have no obligation under the Agreement to
make any payment for which there is not sufficient, available and collected
funds in the Account, and JPMorgan may, without liability to the Issuer, refuse
to pay any Note that would result in an overdraft to the Account.

 

10. OVERDRAFTS

(a) Intraday overdrafts with respect to each Account shall be subject to
JPMorgan’s policies as in effect from time to time.

(b) An overdraft will exist in an Account if JPMorgan, in its sole discretion,
(i) permits an advance to be made pursuant to Section 8 and, notwithstanding the
provisions of Section 8, such advance is not repaid in full on the same day as
it is made, or (ii) pays a Note pursuant to Section 9 in excess of the available
collected balance in such Account. Overdrafts shall be subject to JPMorgan’s
established banking practices, including, without limitation, the imposition of
interest, funds usage charges and administrative fees. The Issuer shall repay
any such overdraft, fees and charges no later than the next business day,
together with interest on the overdraft at the rate established by JPMorgan for
the Account, computed from and including the date of the overdraft to the date
of repayment.

 

11. NO PRIOR COURSE OF DEALING

No prior action or course of dealing on the part of JPMorgan with respect to
advances of the purchase price or payments of matured Notes shall give rise to
any claim or cause of action by the Issuer against JPMorgan in the event that
JPMorgan refuses to pay or settle any Notes for which the Issuer has not timely
provided funds as required by this Agreement.

 

12. RETURN OF CERTIFICATED NOTES

JPMorgan will in due course cancel any Certificated Note presented for payment
and return such Note to the Issuer. JPMorgan shall also cancel and return to the
Issuer any spoiled or voided Certificated Notes. Promptly upon written request
of the Issuer or at the termination of this Agreement, JPMorgan shall destroy
all blank, unissued Certificated Notes in its possession and furnish a
certificate to the Issuer certifying such actions.

 

13. INFORMATION FURNISHED BY JPMORGAN

Upon the reasonable request of the Issuer, JPMorgan shall promptly provide the
Issuer with information with respect to any Note issued and paid hereunder,
provided, that the Issuer delivers such request in writing and, to the extent
applicable, includes the serial number or note number, principal amount, payee,
date of issue, maturity date, amount of interest (if any) and place of payment
of such Note.

 

4



--------------------------------------------------------------------------------

14. REPRESENTATIONS AND WARRANTIES

The Issuer represents and warrants that: (i) it has the right, capacity and
authority to enter into this Agreement; and (ii) it will comply with all of its
obligations and duties under this Agreement. The Issuer further represents and
agrees that each Note issued and distributed upon its instruction pursuant to
this Agreement shall constitute the Issuer’s representation and warranty to
JPMorgan that such Note is a legal, valid and binding obligation of the Issuer,
and that such Note is being issued in a transaction which is exempt from
registration under the Securities Act of 1933, as amended, and any applicable
state securities law.

 

15. DISCLAIMERS

Neither JPMorgan nor its directors, officers, employees or agents shall be
liable for any act or omission under this Agreement except in the case of gross
negligence or willful misconduct. IN NO EVENT SHALL JPMORGAN BE LIABLE FOR
SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF JPMORGAN HAS BEEN ADVISED
OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.
In no event shall JPMorgan be considered negligent in consequence of complying
with DTC’s rules, regulations and procedures. The duties and obligations of
JPMorgan, its directors, officers, employees or agents shall be determined by
the express provisions of this Agreement and they shall not be liable except for
the performance of such duties and obligations as are specifically set forth
herein and no implied covenants shall be read into this Agreement against them.
Neither JPMorgan nor its directors, officers, employees or agents shall be
required to ascertain whether any issuance or sale of any Notes (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which the Issuer is a party (whether or
not JPMorgan is also a party to such agreement).

 

16. INDEMNIFICATION

The Issuer agrees to indemnify, defend and hold harmless JPMorgan, its
directors, officers, employees and agents (collectively, “indemnitees”) from and
against any and all liabilities, claims, losses, damages, penalties, costs and
expenses (including attorneys’ fees and disbursements) suffered or incurred by
or asserted or assessed against any indemnitee arising in respect of this
Agreement, except in respect of any indemnitee for any such liability, claim,
loss, damage, penalty, cost or expense resulting from the gross negligence or
willful misconduct of such indemnitee. This indemnity will survive the
termination of this Agreement.

 

17. OPINION OF COUNSEL

The Issuer shall deliver to JPMorgan all documents it may reasonably request
relating to the existence of the Issuer and authority of the Issuer for this
Agreement, including, without limitation, an opinion of counsel, substantially
in the form of Exhibit C hereto.

 

18. NOTICES

All notices, confirmations and other communications hereunder shall (except to
the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid, by telecopier or by hand, addressed as
follows, or to such other address as the party receiving such notice shall have
previously specified to the party sending such notice:

 

If to the Issuer:   7 WTC, 250 Greenwich Street, Room 15-069     New York, NY,
10013   Attention: Richard Li   Telephone: (212) 553-4728   Facsimile: (212)
298-7177

 

5



--------------------------------------------------------------------------------

If to JPMorgan concerning the daily issuance and redemption of Notes:

 

  Attention: Money Market Operations     420 West Van Buren, 5th Floor  
Chicago, IL 60606   Telephone: (800) 499-3176/(312) 954-0445   Facsimile: (312)
954-0432

 

All other:   Attention: Commercial Paper JPM     4 New York Plaza 21st Floor  
New York NY 10004-2413   Telephone: (212) 623-8220   Facsimile: (212)
623-8420/21

 

19. COMPENSATION

The Issuer shall pay compensation for services pursuant to this Agreement in
accordance with the pricing schedules furnished by JPMorgan to the Issuer from
time to time and upon such payment terms as the parties shall determine. The
Issuer shall also reimburse JPMorgan for any fees and charges imposed by DTC
with respect to services provided in connection with the Book-Entry Notes.

 

20. BENEFIT OF AGREEMENT

This Agreement is solely for the benefit of the parties hereto and no other
person shall acquire or have any right under or by virtue hereof.

 

21. TERMINATION

This Agreement may be terminated at any time by either party by written notice
to the other, but such termination shall not affect the respective liabilities
of the parties hereunder arising prior to such termination.

 

22. FORCE MAJEURE

In no event shall JPMorgan be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond JPMorgan’s control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like which restrict or prohibit the providing of the services contemplated by
this Agreement, inability to obtain material, equipment, or communications or
computer facilities, or the failure of equipment or interruption of
communications or computer facilities, and other causes beyond JPMorgan’s
control whether or not of the same class or kind as specifically named above.

 

23. ENTIRE AGREEMENT

This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement between JPMorgan and the Issuer with respect to the subject
matter hereof and supersedes in all respects all prior proposals, negotiations,
communications, discussions and agreements between the parties concerning the
subject matter of this Agreement.

 

6



--------------------------------------------------------------------------------

24. WAIVERS AND AMENDMENTS

No failure or delay on the part of any party in exercising any power or right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or further exercise, or the
exercise of any other power or right. Any such waiver shall be effective only in
the specific instance and for the purpose for which it is given. No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by the Issuer and JPMorgan.

 

25. BUSINESS DAY

Whenever any payment to be made hereunder shall be due on a day which is not a
business day for JPMorgan, then such payment shall be made on JPMorgan’s next
succeeding business day.

 

26. COUNTERPARTS

This Agreement may be executed in counterparts, each of which shall be deemed an
original and such counterparts together shall constitute but one instrument.

 

27. HEADINGS

The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms of this Agreement.

 

28. GOVERNING LAW

This Agreement and the Notes shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflict
of laws provisions thereof.

 

29. JURISDICTION AND VENUE

Each party hereby irrevocably and unconditionally submits to the jurisdiction of
the United States District Court for the Southern District of New York and any
New York State court located in the Borough of Manhattan in New York City and of
any appellate court from any thereof for the purposes of any legal suit, action
or proceeding arising out of or relating to this Agreement (a “Proceeding”).
Each party hereby irrevocably agrees that all claims in respect of any
Proceeding may be heard and determined in such Federal or New York State court
and irrevocably waives, to the fullest extent it may effectively do so, any
objection it may now or hereafter have to the laying of venue of any Proceeding
in any of the aforementioned courts and the defense of an inconvenient forum to
the maintenance of any Proceeding.

 

30. WAIVER OF TRIAL BY JURY

EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

31. ACCOUNT CONDITIONS

Each Account shall be subject to JPMorgan’s account conditions, as in effect
from time to time.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by duly authorized officers as of the day and year first-above
written.

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION     Moody’s Corporation By:   /s/ Bill
Velasquez     By:   /s/ Carlton Charles Name:   Bill Velasquez     Name:  
Carlton Charles Title:   Vice President     Title:   Vice President and
Treasurer Date:   9/28/07     Date:   9/28/07

 

8



--------------------------------------------------------------------------------

ADDITIONAL CLAUSES FOR NON-U.S. ISSUERS

 

32. AGENT FOR SERVICE OR PROCESS

The Issuer, for the benefit of JPMorgan and the holders from time to time of the
Notes, hereby irrevocably appoints                                         
                     , with offices on the date hereof located at
                                        
                                         , New York, New York
                         as its agent (the “Authorized Agent”) upon which
process may be served in any Proceeding and hereby agrees that service of
process upon the Authorized Agent, by mail or delivery, shall be deemed in every
respect effective service of process upon it in any such Proceeding. The Issuer
agrees to take any and all action, including, but not limited to, the execution
and filing of all such documents and instruments, as may be necessary to effect
and continue the appointment by it of the Authorized Agent in full force and
effect so long as any of the Notes shall be outstanding. Nothing herein
contained shall, however, in any manner limit the rights of JPMorgan or the
holders of the Notes to serve process in any other manner permitted by
applicable law.

 

33. WAIVER OF IMMUNITY

The Issuer irrevocably waives, to the fullest extent permitted by applicable
law, with respect to itself and its revenues and assets (irrespective of their
use or intended use), all immunity on the grounds of sovereign immunity or other
similar grounds from (i) suit, (ii) jurisdiction of any court, (iii) relief by
way of injunction or order for specific performance or for recovery of property,
(iv) attachment of its assets (whether before or after judgment) and
(v) execution or enforcement of any judgment to which it or its revenues or
assets might otherwise be entitled in any Proceeding.

 

34. WITHHOLDING TAXES

The Issuer represents and warrants that there is no withholding or other tax,
assessment or governmental charge imposed by                          [insert
name of country] or any political subdivision thereof or taxing authority
therein on account of the Notes, this Agreement, or any payments thereon or
hereunder. The Issuer agrees that in the event that any tax, assessment or
change shall hereafter become applicable, it shall promptly notify JPMorgan in
writing and further agrees that all amounts payable by it in respect of any Note
or this Agreement shall be paid without set-off or counterclaim and free and
clear of, and without deduction or withholding for or on account of, any present
or future tax, assessment or other governmental charge or any interest or
penalty thereon (collectively, “Tax”) imposed, levied, collected, assessed or
required to be deducted, withheld or paid by or for the account of
                         [insert name of country] or any taxing authority or
political subdivision thereof or therein. If any such Tax is required by law to
be withheld or deducted from any such payment, the Issuer shall pay the full
amount of such Tax and pay such additional amounts as may be necessary to ensure
that the net amount actually received by the person entitled to such payment is
equal to the amount such person would have received had no such Tax been
withheld from such payment, provided that the Issuer shall not be required to
pay any such additional amount on account of any Tax that would not have been so
imposed but for the existence of any present or former personal or business
connection between the person entitled to such payment and
                         [insert name of country] other than the mere receipt of
such payment or the ownership or holding of such Note.

 

9



--------------------------------------------------------------------------------

35. JUDGMENT CURRENCY

The obligation of the Issuer to make payment in lawful currency of the United
States of America (“Dollars”) of any and all amounts due hereunder or under the
Notes shall not be discharged or satisfied by any tender or any recovery
pursuant to any judgment in any currency other than Dollars, except to the
extent that such tender or recovery shall result in the actual receipt by
JPMorgan in New York or the holders of the Notes of the full amount of Dollars
payable hereunder or under the Notes, and shall be enforceable as an alternative
or additional cause of action for the purpose of recovering in Dollars the
amount, if any, by which such actual receipt shall fall short of the full amount
of Dollars so paid.

 

2



--------------------------------------------------------------------------------

EXHIBIT A

(DTC Master Note)

AND

EXHIBIT B

(DTC Letter of Representations)

 



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF OPINION]